Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 1 of 9
Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 2 of 9
Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 3 of 9
Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 4 of 9
Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 5 of 9
Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 6 of 9
Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 7 of 9
Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 8 of 9
Case 11-33448   Doc 55   Filed 08/08/19 Entered 08/08/19 16:55:58   Desc Main
                           Document     Page 9 of 9
